Citation Nr: 0511913	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1947.  The veteran died in 1965; the appellant is 
the surviving spouse.  

In December 1999, the RO notified the appellant that her 
benefits would be terminated effective January 1, 2000.  The 
RO advised the appellant that information had been received 
indicating that her income was above the amount allowed for 
VA pension purposes.  By a letter dated February 24, 2000, 
the appellant's benefits were terminated effective January 1, 
2000.  

In March and April 2000, the appellant reopened her pension 
claim and was denied due to excessive income.  In September 
2000, the appellant filed a claim for reinstatement of death 
pension benefits.  By a letter dated February 2001, the RO 
acknowledged receipt of the appellant's September 2000 claim 
and requested that she complete an enclosed VA Form 21-0518-
1, Improved Pension Eligibility Verification Report 
(Surviving Spouse with no Children) in full.  A RO letter 
dated in May 2001 indicated that the VA Form 21-0518-1 had 
not been received and the appellant's claim was denied.  In 
May 2001 the appellant completed her VA Form 21-0518-1 and by 
RO letter dated November 2001, the appellant was denied 
pension benefits because her yearly income exceeded the 
amount set by law.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The appellant's countable income for the years 2000 to 2003 
exceeds the maximum annual income for improved death pension 
benefits for a surviving spouse with no children.


CONCLUSION OF LAW

The appellant's annual countable income from December 2000 to 
December 2003 was in excess of the maximum annual pension 
rate permitted by law for receipt of improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.3, 3.271, 3.272, 3.273 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requests that death pension benefits, which 
have been terminated effective January 1, 2000, be 
reinstated.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence does not support the claim, and the 
appeal will be denied.

The law provides that death pension is a benefit payable to a 
veteran's surviving spouse because of the veteran's 
nonservice-connected death.  Basic entitlement exists if (i) 
the veteran served for ninety days or more during a period of 
war; or (ii) was, at the time of death, receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability; and (iii) the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the maximum annual pension 
rate specified in 38 C.F.R. §§ 3.23 and 3.24. 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) 
(2004).

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2004).  Effective December 1, 
2000, the maximum annual rate of improved death pension for a 
surviving spouse with no children is $6,237.00.  Effective 
December 1, 2001, the maximum annual rate of improved death 
pension payable for a surviving spouse with no children was 
$6,407.  Effective December 1, 2002, the maximum annual rate 
of improved death pension payable for a surviving spouse with 
no children was $6,497.  38 C.F.R. § 3.23 (2004).

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  In general, 
payments from Social Security are countable as income.  38 
C.F.R. §§ 3.262(f).  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, or quarterly, and which will continue 
throughout an entire 12-month annualization period, will be 
counted as income during the 12-month annualization period in 
which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1).  Nonrecurring income, received or anticipated on 
a one-time basis during a 12-month annualization period, will 
be counted as income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(1), 
(3).  Some forms of income are excludable from countable 
income for the purpose of determining entitlement to improved 
pension.  38 C.F.R. § 3.72.  Medical expenses in excess of 5 
percent of the MAPR (maximum amount per regulation), which 
have been paid, fall into this category of excludable income 
to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The record in this matter indicates that the appellant was 
approved for VA death pension benefits as the surviving 
spouse of the veteran and drew benefits of $11.83 monthly 
based on social security income of $499.50 per month.  VA was 
notified by the Social Security Administration in November 
1999 that the appellant's social security benefit had 
increased to $523.50 monthly, and it was proposed to 
terminate the appellant's benefits because of her income of 
$6282.00 annually, which was above the maximum annual pension 
rate of $6026.00 at that time.  The appellant reopened her 
pension claim in March 2000 and benefits were denied because 
of income from the Social Security Administration of $523.50 
a month; a one-time Social Security Administration payment of 
$120.00; earned income of $8003.00 and interest income of 
$1800.00.  In April 2000 the appellant reopened her claim and 
an award was processed terminating her benefits effective 
April 1, 1999 due to excessive income that created an 
overpayment.  The VA counted Social Security Administration 
income of $511.50 from April 1, 1999, earned income of 
$8003.00 and interest of $1800.00 for an annual income of 
$15,941.00.  This exceeded the maximum annual pension rate of 
$5884.00 for a surviving spouse.

The appellant submitted a pharmacy print out of drug costs 
for a month in 1996, five months in 1997, and three months in 
1998 amounting to $550.91.

The RO notification letter dated in December 1999 advising 
the appellant that the RO proposed to stop the appellant's 
payments effective January 1, 2000 noted that the reported 
medical expenses were considered; however, they were not 
enough to reduce her countable income below the limit.

A letter from W.E.R., M.D., dated in February 2000 indicated 
that the appellant was under routine drug care, whose retail 
costs exceeded $200 per month.  However, he reported that he 
did not have specific information.  At her February 2005 
Travel Board hearing, the appellant testified that her 
financial situation was very bad and she was seeing a number 
of doctors.  She indicated that her breathing medicine cost 
her $200 a month and her eye medicine cost her $250 and 
another bottle was over $100.  The appellant estimated that 
she paid over $2000 a year for her medicine.  The appellant's 
daughter testified that the appellant sometimes helped her 
with her medications.  

The facts in this matter are not in dispute.  Entitlement to 
a resumption of death pension can not be established because 
the records from the Social Security Administration shows 
that the appellant's social security income alone from that 
period forward exceeds the maximum annual pension rate for a 
surviving spouse.  

The rates are verified as follows:

Date	Monthly Social Security	Annual Social Security
	Maximum 								
	Annual								
		Pension

12/01/00		$551.00			$6612.00		$6237.00

01/01/01		$556.00			$6672.00		$6237.00

12/01/01		$571.00			$6852.00		$6407.00

01/01/02		$580.00			$6960.00		$6407.00

12/01/02		$588.70			$7064.00		$6497.00

01/01/03		$594.00			$7136.00		$6497.00

12/01/03		$606.00			$7279.00		$6634.00

The appellant's income information was provided by the 
appellant and the Social Security Administration, and 
calculated in accordance with the regulatory guidelines.  The 
appellant's income for the specified periods exceeded the 
MAPR for those periods, and payment of improved death pension 
benefits is therefore not permitted.

Other than those medical expenses previously submitted noted 
above which were noted in the RO's December 1999 letter, the 
appellant has not provided verification of medical expenses 
that she has paid which could be used to reduce the amount of 
her countable income.  The letter from W.E.R., M.D. dated in 
February 2000 noted that the veteran's payment for several 
drugs exceeded $200 a month, but he noted he did not have 
specific information in this regard.

It cannot be doubted that the veteran in this case rendered 
valuable and honorable service to the nation.  However, the 
Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. 
§ 7104(c) (West 2002).  In this case, the law passed by 
Congress specifically prohibits the payment of VA death 
pension benefits to surviving spouses whose income exceeds 
certain levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that where 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law.  
Because the appellant's income exceeds the statutory limits, 
she is not legally entitled to death pension benefits, 
regardless of the veteran's honorable service.  Thus, the 
appellant's claim of entitlement to death pension benefits 
must be denied.

The RO did not notify the appellant of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), regarding her claim for death pension benefits; 
however, the question presented concerning this claim is by 
its nature a legal one, and one governed not by the facts 
presented, which are not in dispute, but by the controlling 
laws and regulations.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Sabonis, supra. Therefore, the VCAA is not 
applicable.






ORDER

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


